Citation Nr: 0420538	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder 
(claimed as rash).

3.  Entitlement to service connection for hypothyroidism 
status post-right thyroidectomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The veteran had active service from March 1969 to November 
1971.  The veteran also has served as a member of the 
Reserve.  There is no contention that duty in the Reserve is 
related to the current claims.  As such, training periods 
have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a video teleconference (VTC) in 
March 2004 before the undersigned Veterans Law Judge, who is 
authorized by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is associated with the claim file.

The veteran initially based his application for service 
connection for his skin disorder and hypothyroidism as 
secondary to presumed exposure to herbicides.  At the VTC, he 
withdrew exposure to herbicides as the basis for his action, 
and he is pursuing his claims solely on a direct causation 
basis.  It was noted that his representative explained to him 
that these disorders were not on the list or disorders 
presumably related to herbicide exposure.

The issue of service connection for bilateral hearing loss 
will be the considered in the REMAND section of this 
document, following the ORDER below.

This issue REMANDED is forwarded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) are not 
available despite the RO having expended all reasonable 
efforts to obtain them.

2.  The veteran has a skin disorder which currently is 
diagnosed as psoriasis.  There is no contemporaneous record 
of complaints, findings, or treatment for, a skin disorder in 
the years immediately after his release from active duty.

3.  The evidence of record does not show the veteran's skin 
disorder to have been caused or made worse by active service.

4.  The veteran has Hashimoto's disease, right lobe of the 
thyroid gland, for which a right adenoma was surgically 
removed.  This disorder did not manifest until several years 
after the veteran's release from active service.

5.  The evidence of record does not show the veteran's 
hypothyroidism to have been caused or made worse by active 
service. 


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.303 (2002).

2.  Hypothyroidism was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, __ Vet. App. ___, No. 01-944 (June 
24, 2004), which held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, as concerns his claims 
for service connection for a skin disorder and 
hyperthyroidism, and as otherwise described below, the VCAA 
notice is complete.

The veteran filed his claims for service connection for a 
skin disorder and hyperthyroidism after the effective date of 
the VCAA.  After receipt of the claim, in a letter dated in 
August 2002, the RO provided the requisite notice to the 
veteran.  The letter informed him of the evidence needed to 
support his claims and how VA would assist him.  As to who 
would obtain what evidence, the August 2002 letter informed 
the veteran that VA would obtain evidence from any private 
provided identified by the veteran, provided he complete, 
sign, and return, the provided VA Forms 21-4142 to authorize 
VA to obtain the records identified.  The veteran also was 
told to send any evidence he had as soon as possible.

As concerns the duty to assist, the RO made numerous 
inquiries in an effort to obtain the veteran's SMRs, obtained 
treatment records from private providers, and arranged for an 
Agent Orange examination.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that VA has complied with the duty to assist the veteran with 
the development of his claim.  38 C.F.R. § 3.159(c) (2003). 

Historically, the veteran filed his claim for service 
connection for a skin disorder and hypothyroidism in March 
2002.  The July 2002 rating decision denied the claim as well 
as the hearing loss claim after a de novo review.



I.  Skin disorder.

Factual background.

The veteran's 1988 and 1992 Reports of Medical History 
reflect that he denied any history of skin disease.  1988 and 
1992 Reports of Physical Examination for reserve duty reflect 
that his skin and lymphatics were assessed as normal.

Private treatment records show the veteran as having received 
treatment for a skin disorder in 1991 and 1999.  Other 
private treatment records dated between March 2000 and 
October 2000 also show the veteran was treated for was 
diagnosed as eczema.  No opinion as to etiology is reflected.

The July 2001 VA Agent Orange skin examination entry reflects 
that the veteran reported an intermittent skin rash on his 
chest and face, but was asymptomatic at the examination.  
Physical examination revealed his skin to be warm and dry, 
with good turgor, and no rashes or petechiae.  The diagnostic 
assessment was intermittent rash, with uncertain relationship 
to Agent Orange exposure.

In a statement dated in July 2002, the veteran related that 
he has had a rash on his face, forehead, and chest since he 
was released from active service in 1971.  He never followed 
up on it because he assumed it was youthful acne and would 
resolve.  He sought treatment for it in the early 1990s.

At the VTC, the veteran's wife testified that she met him 
within a couple of weeks after his release from active 
service and, within a matter of months, he started getting 
skin rashes.  The veteran tried treating himself with lotions 
and creams, but it was several years before he sought medical 
treatment.  The veteran related that he no symptoms while in 
service.  It was only after his release that he began 
experiencing the rash, and he has had all types of treatment, 
to include biopsies.  Some of his latest doctors reports 
reflect the latest diagnosis is severe psoriasis.

As referenced in the Introduction, the veteran and his 
representative, on the record at the VTC, advised that, in 
light of the specifically enumerated diseases and conditions 
which are deemed to be connected to exposure to herbicides, 
the veteran withdrew his claim to the extent that it was 
based on his presumed exposure to herbicides while serving in 
Vietnam.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation in service, and a nexus between the in service 
injury or disease and the current disability.  38 C.F.R. 
§ 3.303; Hickson v. West, 12 Vet. App. 247 253 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The veteran concedes that he did not manifest any symptoms of 
a skin disorder while in service.  Further, apparently he was 
asymptomatic at the time of his 1988 and 1992 examinations 
for reserve duty.  Further there was no skin disorder active 
at the time of the Agent Orange examination.  There is no 
medical evidence to show that there is any relationship 
between his claimed skin disorder and his active military 
service.  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).



III.  Thyroid residuals.

A July 1981 private medical report reflects that the veteran 
reported feeling lethargic and that he had gained a 
substantial amount of weight.  He was diagnosed as having a 
nodule in his thyroid and was placed on medication, but the 
nodule increased in size.  The examiner noted the veteran's 
past history as essentially negative, but the veteran voiced 
concern about contact with Agent Orange.  In August 1981, his 
provider performed a total right thyroidectomy.  The adenoma 
was benign. 

At the VTC the veteran related that, in addition to the 
weight gain and lack of energy, he had swollen joints and a 
deep voice.  When asked if he recalled experiencing any of 
those symptoms during his active service, the veteran 
responded that it was only afterwards that he heard of Agent 
Orange.   As referenced in the Introduction, the veteran and 
his representative, on the record at the VTC, advised that, 
in light of the specifically enumerated diseases and 
conditions which are deemed to be connected to exposure to 
herbicides, the veteran withdrew his claim to the extent that 
it was based on his presumed exposure to herbicides while 
serving in Vietnam.

The veteran's representative mentioned the unavailable SMRs 
and the fact that there may be evidence of in-service 
symptoms were they available.

Analysis.

The legal standard for determining service connection is set 
forth above and is incorporated here by reference.  First, 
the Board notes the veteran's representative's comment at the 
VTC as concerns the missing SMRs.  The Board also notes that 
there is no firm assertion, or even speculation, that the 
SMRs in fact contain evidence of symptomatology which may be 
connected with the veteran's thyroidectomy.  Further, the 
veteran made no claim that he manifested any symptoms while 
in service.  When asked, he alluded to Agent Orange.  There 
simply is no evidence that the veteran's thyroid condition, 
which manifested 10 years after his release from active duty, 
is related to his military service.  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for a skin disorder 
(claimed as rash) is denied.

Entitlement to service connection for hypothyroidism status 
post-right thyroidectomy is denied.


REMAND

The veteran's claim for service connection for hearing loss 
was filed before the passage of the VCAA.  Nevertheless, it 
appears that, with the exception noted below, all available 
evidence has been undertaken and all pertinent notice has 
been provided.  Thus, it is concluded that the provisions of 
the VCAA have been satisfied as to this issue.  

In view of recent evidence submitted after the VTC, however, 
it is concluded that an audiometric examination is indicated.  
There are conflicting opinions as to the possible etiology of 
the reported hearing loss in this case.  That matter should 
be resolved by medical examination and opinion.  Furthermore, 
as an initial matter, examination is needed to ascertain 
whether hearing loss is present for VA disability purposes.  
See 38 C.F.R. § 3.385.  In view of the absence of service 
medical records, service personnel records will be requested 
to ascertain whether there are indicia of acoustic trauma 
that can be deduced from those records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should attempt to associated 
all service personnel records with the 
veteran's claims file.  If records cannot 
be obtained, documentation as to the 
attempts made should be set forth.

2.  Thereafter, and whether or not 
records are obtained, the appellant 
should be scheduled for ear, nose, and 
throat, and audiometric examinations.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
After reviewing the records and examining 
the veteran, it should first be 
determined if (a) hearing loss is 
present, and if so, to a degree to 
represent a disability for VA purposes.  
If so, thereafter, if possible, (b) an 
opinion as to the etiology should be set 
forth.  Specifically, it should be 
indicated whether the type of hearing 
loss found is more likely due to acoustic 
trauma, advancing age, or other factors.  
It is noted that there is one opinion on 
file that it may be related to service 
and one opinion on file suggesting that 
it is the type of hearing loss most 
likely related to advancing age.  It is 
not clear that either opinion was entered 
based on a review of all the available 
records, including the Reserve physical 
examinations on file.

If, after reviewing all the records and 
conducting an examination it is not 
possible to determine the likely etiology 
without resort to speculation, that too 
should be stated on the examination 
report.

Thereafter, the issue should undergo de novo review by the 
RO.  To the extent the benefits sought are not granted, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded an 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action of the appellant is required until he 
is notified.  The Board intimates no opinion as to the 
outcome of this issue by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



